Wheeleb, <T.
The precise question in this ease was determined in the case of Andrews v. Hoxie. (5 Tex. R., 171.) The note was made payable in New Orleans, and we Held that it was not necessary to aver presentation of tlie note for payment at that place. Bepeated decisions have settled the law of the court on this question adversely to tlie appellant.
Tlie refusal of the court to entertain tlie demurrer can afford no ground for reversing the judgment, for the reason that had tlie demurrer been considered it was not well taken and must have been overruled. It could not have benefited the defendant if it had been entertained; and he, therefore, cannot have been prejudiced by tlie refusal to entertain it. The refusal to entertain instead of having- considered and overruled it, is a mere irregularity, not of a character to authorize a reversal of the judgment.
Judgment affirmed.'